Citation Nr: 0415098	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  02-04 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to a service-connected lumbar 
spine disability.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
cervical spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).  

Procedural history

The veteran served on active duty from February 1985 to 
August 1988.  

In July 2000, the RO received the veteran's claim of 
entitlement to compensation under 38 U.S.C. § 1151 (West 
2002) for a cervical spine disorder.  In a September 2000 
rating decision, the claim was denied as not well grounded.  
In December 2000, the RO received the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
claimed as secondary to a service-connected lumbar spine 
disability.  In a May 2001 rating decision, the RO denied the 
psychiatric claim.  The RO also readjudicated and denied the 
§ 1151 claim, based on the passage of legislation in November 
2000 which removed the requirement that a veteran establish a 
well-grounded claim.  The veteran disagreed with the May 2001 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in May 2002.  

In connection with her appeal the veteran testified at a 
videoconference hearing in August 2003, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2003).  A transcript 
of the hearing has been associated with veteran's VA claims 
folder.



Issue not on appeal

As alluded to above, service connection is in effect for a 
low back disability, which is the basis for the veteran's 
secondary service connection claim for a psychiatric 
disorder.  However, the low back disorder itself is not the 
subject of an appeal.  The veteran appealed a November 1995 
rating decision which awarded a 20 percent rating for her low 
back, but after receiving an increased 40 percent rating in 
March 1998 she withdrew her appeal in writing.  The veteran 
has not subsequently raised the issue of her entitlement to 
an increased disability rating.  Accordingly, the issue of 
entitlement to an increased disability rating for the low 
back disorder is not on appeal.


REMAND

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to a service-connected lumbar 
spine disability.

The veteran contends that she currently suffers from a 
psychiatric disorder that is proximately due to or the result 
of her service-connected back disability.  In a September 
2001 statement, she asserted that she has been derepressed 
due to her back pain and limitation of activities since the 
in-service back injury.  

Reasons for remand

The record currently contains two conflicting nexus opinions.  
In November 2000, a VA psychiatrist who had treated the 
veteran since September 1999 submitted a letter stating her 
opinion that the veteran currently suffered from an acute 
stress reaction, which was caused or aggravated by the 
service-connected lumbar spine disability.  In December 2000, 
however a VA examiner stated her opinion that the veteran's 
acute stress disorder was related to a recent car accident 
and not to her service-connected lumbar condition.  Neither 
opinion is supported by clearly articulated reasoning.  

Moreover, there is some confusion as to whether the veteran 
currently has a clinically recognized psychiatric disability.  
A November 2000 neuropsychiatric evaluation produced a 
finding that the veteran's neuropsychiatric profile was 
essentially within normal limits.  

In general, the Veterans' Claims Assistance Act of 2000 
(VCAA) provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2003); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, there is some evidence of a current disability; 
although this is contradicted by other evidence.  There is 
also evidence linking that disability to a service connected 
disability; although that too is contradicted.  As none of 
the opinions of record contains adequate reasoning, the Board 
has an insufficient basis on which to make a decision on the 
claim.  Accordingly, an additional examination and opinion is 
needed.  See 38 C.F.R. § 3.159(c)(4) (2003).



2.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
cervical spine disorder.

Factual background

The veteran of record indicates that the veteran was involved 
in a motor vehicle accident (a head on collision) in February 
2000.  She was hospitalized at the Little Company of Mary 
Hospital, with no loss of consciousness, but with diffuse 
spine pain, pain at the back of the head, some tingling in 
the right hand, and diffuse pain on the back of the head.

An April 2000 VA treatment note shows that the veteran 
underwent a MRI of the brain to explore a possible brain 
lesion noted immediately following her February 2000 motor 
vehicle accident.  The veteran was intubated for the 
procedure.  
A statement from the veteran's chiropractor, R.D.B. attests 
to her treatment of the veteran in May 2000, following the 
MRI, for intermittent neck pain and stiffness.

The veteran now contends that she suffered the onset of 
severe sharp neck pain after she underwent the MRI at the VA 
Medical Center in April 2000.  She contends in a September 
2001 letter that she stopped breathing during the procedure, 
causing the anesthesiologist to panic and snap her head back.  
She stated that she did not have a neck injury prior to the 
April 2000 MRI.

Reasons for remand

The present record is unclear as to whether the veteran 
sustained a cervical spine injury in the February 2000 motor 
vehicle accident and if so whether such injury was aggravated 
by the April 2000 MRI.

In particular, the record does not contain crucial 
hospitalization records reflecting treatment following the 
veteran's motor vehicle accident in February 2000.  In a 
February 17, 2000 VA neurology attending note, it was 
reported that the veteran was hospitalized at the Little 
Company of Mary Hospital following that accident.  The 
veteran now contends that she did not have a cervical spine 
disability prior to the MRI conducted in April 2000.  Records 
from her February 2000 hospitalization are crucial to 
determining whether h cervical spine problems existed prior 
to the April 2000 procedure, and if so, to what extent.  The 
Board finds that an effort must be made to obtain these 
records, if they exist, prior to reaching a decision in the 
veteran's case.  

The record contains evidence that the veteran may have filed 
a claim under the Federal Tort Claims Act, apparently based 
upon the same events which are the subjects of the present 
appeal.  The Board believes that efforts should be made to 
obtain any records or evidence generated in relation to this 
claim.  Such evidence is obviously pertinent to the § 1151 
claim and must be obtained if possible.

In addition, the record contains no specific opinion as to 
the crucial matter of whether the veteran has a cervical 
spine disability which was caused or aggravated by VA medical 
treatment.  Accordingly, a medical opinion is needed for the 
Board to make a decision on the claim.

Accordingly, these issues are REMANDED to Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran and 
request that she identify any private or 
VA medical treatment obtained following 
her February 2000 motor vehicle accident.  
VBA should then make attempts to obtain 
all private and VA medical records 
identified by the veteran that are not 
presently contained in the veteran's 
claims folder.  Notwithstanding any 
response from the veteran, a specific 
attempt should be made to obtain February 
2000 hospitalization and treatment 
records from the Little Company of Mary 
Hospital.  Any records so obtained should 
be associated with the veteran's VA 
claims folder.  If certain records cannot 
be obtained, the veteran should be so 
notified and allowed the opportunity to 
obtain them herself.

2.  VBA should make efforts to obtain 
records related to the veteran's tort 
claim filed with respect to her cervical 
spine injury.  VBA should contact VA 
District Counsel and if necessary the 
United States Attorney's office to 
determine whether any additional evidence 
exists with respect to this claim, to 
include any medical records and opinions, 
court documents and/or settlement 
agreements.  Any additional evidence 
obtained should be associated with the 
claims folder.

3.  The veteran should then be scheduled 
for a psychiatric examination.  The 
examiner is asked to review the claims 
file in conjunction with the examination.  
All psychiatric diagnoses that are 
currently supported should be listed.  
The examiner is asked to state an opinion 
as to whether any identified psychiatric 
disorder is at least as likely as not 
related to the veteran's service-
connected low back disorder.   A report 
of the examination should be associated 
with the veteran's VA claims folder.

4.  The veteran should also be afforded an 
examination to determine the nature and etiology of 
any current cervical spine disorder.  The examiner 
is asked to review the claims file in conjunction 
with the examination.  All currently supported 
diagnoses related to the cervical spine should be 
listed.  After review of all pertinent medical 
records, the examiner is asked to state an opinion 
as to whether any (additional) disability of the 
cervical spine is at least as likely as not to have 
been caused by the MRI procedure in April 2000.  
The report of the examination should be associated 
with the veteran's VA claims folder. 

5.  VBA should accomplish any additional 
development it deems to be necessary and 
then readjudicate the claims.  If either 
of the claims remains denied, VBA should 
provide the veteran with a supplemental 
statement of the case addressing those 
issues.  The case should then be returned 
to the Board for further consideration, 
if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

 
 
 
 

